Citation Nr: 0410489	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for 
the veteran's degenerative disc disease of the thoracic and lumbar 
spine, on appeal from the initial grant of service connection, for 
the period prior to July 8, 1997.  

2.  Entitlement to a disability rating in excess of 40 percent for 
the veteran's degenerative disc disease of the thoracic and lumbar 
spine, on appeal from the initial grant of service connection, for 
the period on or after July 8, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from October 1943 to April 1946, 
August 1946 to December 1948, November 1949 to September 1955, and 
June 1956 to September 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) that, in pertinent part, established 
service connection for the veteran's degenerative disc disease of 
the thoracic and lumbar spine and assigned a 20 percent 
evaluation.  In October 2001, the RO increased the evaluation for 
the veteran's degenerative disc disease of the thoracic and lumbar 
spine from 20 to 40 percent and effectuated the award as of July 
8, 1997.  The veteran's case comes from a claim originally 
received by the RO on October 16, 1995.

The Board observes that the veteran has appealed from the initial 
evaluation assigned for his service-connected degenerative disc 
disease of the thoracic and lumbar spine.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and directed 
that it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific name 
for the issue in lieu of "increased disability evaluation."  In 
the absence of such direction, the Board has framed the issue as 
entitlement to an initial compensable evaluation of the veteran's 
degenerative disc disease of the thoracic and lumbar spine.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the issue 
is styled.  

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans' Affairs 
(VA) will notify the veteran if further action is required on his 
part.


REMAND

In a May 1997 written statement, the veteran indicated that he had 
received treatment for his degenerative disc disease of the 
thoracic and lumbar spine on numerous occasions from D. A. 
Acquaro, D.C.  A May 2003 written statement from the veteran 
reflects that S. L. Buchanan, M.D. has been his primary care 
provider since January 1997.  Clinical documentation of the cited 
treatment is not of record.  VA should obtain all relevant VA and 
private treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).

In February 2003, the veteran was afforded VA compensation 
examination that did not fully address the factors delineated in 
DeLuca v. Brown, i.e., evidence of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  VA's 
statutory duty to assist the veteran includes the duty to conduct 
a thorough and contemporaneous examination so that the evaluation 
of the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

A July 2003 written statement from the veteran conveys that he was 
awarded a handicapped-parking permit and has been experiencing 
severe pain due to his service-connected injury.  A March 2004 
written brief from the veteran's representative reflects that the 
veteran should be considered for an extraschedular evaluation.  
Given that the veteran is handicapped and suffers from severe 
pain, the Board finds that the RO should provide the veteran with 
VA social and industrial survey to assess the veteran's employment 
history and day-to-day functioning.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); C.F.R. § 4.15, 4.16 (b) (2003).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are fully met.  

2. The RO should then contact the veteran and request that he 
provide information as to all treatment of his degenerative disc 
disease of the thoracic and lumbar spine, including the names and 
addresses of all health care providers.  Upon receipt of the 
requested information and the appropriate releases, the RO should 
contact Dr. Acquaro, Dr. Buchanan, and all other identified health 
care providers and request that they forward copies of all 
available clinical documentation pertaining to treatment of the 
veteran for incorporation into the claims file.

3. The RO should then request that copies of all pertinent VA 
clinical documentation pertaining to treatment of the veteran's 
degenerative disc disease of the thoracic and lumbar spine, which 
is not already of record, be forwarded for incorporation into the 
record.  

4. The RO should then schedule the veteran for VA compensation 
examination which is sufficiently broad to accurately determine 
the current nature and severity of his degenerative disc disease 
of the thoracic and lumbar spine.  All indicated tests and studies 
should be accomplished and the findings then reported in detail.  
Send the claims folder to the examiner for review.  The 
examination report should specifically state that such a review 
was conducted.  

The examiner should identify the limitation of activity imposed by 
the veteran's service-connected degenerative disc disease of the 
thoracic and lumbar spine and any associated pain with a full 
description of the effect of the disabilities upon his ordinary 
activities.  The examiner should fully describe any weakened 
movement, excess fatigability, and incoordination present.  
Determinations on whether the veteran exhibits pain with use of 
the thoracic spine and lumbar spine should be noted and described.  
If feasible, the determinations concerning pain, weakness and 
fatigability should be portrayed in terms of the degree of 
additional range of motion loss or ankylosis.  If such a 
determination is not feasible, this should be stated for the 
record and the reasons provided.  The examiner must indicate 
whether the veteran has had any incapacitating episodes in the 
past 12 months as a result of the service-connected back 
disability and, if so, the duration of such episodes.  The 
examiner should also identify any orthopedic or neurologic signs 
and symptoms resulting from the veteran's service-connected 
intervertebral disc syndrome that are constantly present and 
appropriate to the site of diseased discs.  If sciatic neuropathy 
is noted, it is requested that the examiner characterize the 
degree of the symptomatology, in terms of mild, moderate, severe, 
or pronounced.  The examiner should specifically comment on the 
impact of the veteran's service-connected disabilities upon his 
industrial activities and employability.  

The examination is to take into consideration the criteria, both 
prior to and effective September 26, 2003, for rating spinal and 
other back disorders.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997), which requires VA to adjudicate the veteran's claims under 
the version of the regulations most favorable to him.  

5.  The RO should then schedule the veteran for VA social and 
industrial survey to assess the veteran's employment history and 
day-to-day functioning.  

6. The RO should then readjudicate the veteran's entitlements to a 
disability rating for his degenerative disc disease of the 
thoracic and lumbar spine, on appeal from the initial grant of 
service connection, with express consideration of the United 
States Court of Appeals for Veterans Claims' (Court) decision in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If the benefits 
sought on appeal remain denied, the veteran and his accredited 
representative should be issued a supplemental statement of the 
case (SSOC) which addresses all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered, since the issuance of 
the last SSOC.  The veteran should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






